Martin, J.
delivered the opinion of the court. The Bank of Orleans is appellant from the judgment in this case, which decreed a debt of twenty thousand dollars, resulting from an accommodation note, executed by Morgan on the sixth of December, 1824, and then discounted by the bank, and afterwards renewed several times, and finally reduced to thirteen thousand dollars,now due, on a note of the 17th of October, 1825. In the meanwhile, the Louisiana Code has been promulgated, and the law thereby changed, whereby the bank is placed in a worse condition, than they were when the twenty thousands dollars was discounted.
We think the district judge did not err. A creditor, who, on receiving a new note, surrenders the first, novates his debt: the sure-1 *528ties it had for the payment of the first are discharged, and the accommodation endorser must be so, if his name be not on the note taken to renew the former.
T, • .1 c ■ . 1 • i . , It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.